Citation Nr: 1222884	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-46 648	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with associated stroke residuals, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In a letter dated one week later, the RO in Detroit, Michigan informed the Veteran of that determination.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Detroit RO.  

In April 2011, the Board remanded the Veteran's claim for further development.  After completion of those requested actions, the agency of original jurisdiction (AOJ) readjudicated, and denied, his appeal via a March 2012 Supplemental Statement of the Case.  In April 2012, the AOJ returned the case to the Board.


FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision, the Board was notified that the Veteran had died on April [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  But see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  (His death occurred on April [redacted], 2012, according to information provided to VA by the Social Security Administration.)  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2011) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


